Citation Nr: 1143369	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-43 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for headaches has been presented and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record reflects that the Veteran requested to be afforded a hearing before a member of the Board in November 2009, on his VA Form 9.  He reiterated that he still wanted a Travel Board hearing in September 2010.  However, after being notified by the Waco RO in a November 2010 letter that his hearing had been scheduled for January 10, 2011, the Veteran did not appear for the scheduled hearing or request rescheduling.  Consequently, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).    

The reopened issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  In a February 1987 rating decision, the RO denied the Veteran's service connection claim for tension headaches on the basis that, although his service treatment records (STRs) showed that he was seen in 1972 for tension headaches with dizziness and shortness of breath, he was treated with medication with good results.  Tension headaches were considered to be resolved with no complications.  

2.  Although the Veteran was notified of the rating decision and advised of his appellate rights in March 1987, he did not appeal the decision.  Thus, the February 1987 rating decision is final.

3.  Evidence received subsequent to the February 1987 RO rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The February 1987 RO rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim involving headaches is grounded upon the same factual basis as his previous claim, which was last denied in the February 1987 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board recognizes that the RO determined that new and material evidence sufficient to reopen the Veteran's claim had been presented.  However, we note that in Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim of entitlement to service connection for headaches was filed in 2005. 

Under the applicable version of 38 C.F.R. § 3.156, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  In evaluating the materiality of newly submitted evidence, the Board does not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a service connection claim for headaches in 1986, approximately five years after he separated from active service.  In the February 1987 rating decision, the RO denied the Veteran's claim for tension headaches on the basis that, although his service treatment records (STRs) showed that he was seen in 1972 for tension headaches with dizziness and shortness of breath, he was treated with medication with good results.  Tension headaches were considered to be resolved with no complications.  

The Veteran received notification of the rating decision and his appellate rights in March 1987, and he did not appeal the decision.  Thus, the February 1987 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the February 1987 rating decision included the Veteran's STRs, the December 1986 VA medical examination report, and the VA Form 21-526 dated in September 1986.  

After careful review of the evidence presented since the February 1987 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

In particular, the Veteran's VA treatment records include the Veteran's complaints of headache.  For example, the Veteran reported in November 2009 that his pounding headache started in the front then traveled to the shoulder/back and was associated with nausea and dizziness.  He reportedly had a similar headache in 2005 and was treated for migraine at that time without any relief.  His statement alleging current headache is competent and presumed credible for the purpose of reopening his claim.  

In addition, the Veteran wrote in his March 2007 notice of disagreement (NOD) that he has continued to take medication since service for his headaches and believes that his headaches are service-connected "because they started in the Air Force and continue until today".  His statement alleging a continuity of symptomatology since service is competent and presumed credible for the purpose of reopening his claim.  

Thus, in summary, the evidence presented is both new and material because it was not before VA at the time of the prior final denial and relates to a previously unestablished fact necessary to substantiate the claim.  Specifically, this evidence, which indicates a current diagnosis of headaches, as well as the Veteran's competent account of a continuity of symptomatology since service, is presumed credible for the purpose of reopening the Veteran's claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for headaches is reopened.  See Shade v. Shinseki, supra.  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for headaches is reopened, and to this extent the appeal is granted.  

REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for headaches to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the reopened claim.

Review of the Veteran's STRs show that, on his January 1971 enlistment examination, he was head and neurologic system were clinically evaluated as normal.  He also denied having frequent or severe headache on the January 1971 report of medical history.    

In July 1971, however, he complained of a throbbing frontal headache lasting three days.  Medication (i.e., Fiorinal) was prescribed for treatment at that time.  Later that month, he again sought treatment for headaches that reportedly lasted for several hours, which were diagnosed as tension headaches, and was prescribed medication for treatment.  It was noted that the Veteran received refills of Fiorinal in August 1971 and in September 1971 for his tension headaches.  

In June 1972, the Veteran presented with complaint of recurrent headache due to his shipping out to Thailand and had to deal with family "unrest" because his wife would be staying with his mother-in-law.  The noted impression was tension headache and medication was prescribed for treatment.  In August 1972, he presented for treatment of headache explaining that his family wanted him admitted for evaluation.  He reported of an episode of apparent amnesia when he stated that he did not remember an incident involving hitting his two-year old child.  He was referred for psychiatric and neurologic evaluation.  

During the August 1972 evaluation, the Veteran reported that he had suffered from chronic tension headaches for many years for which he usually takes Fiorinal which gave him temporary relief.  The headaches were reportedly more intense at times of stress.  The Veteran described his headaches as usually "bilateral, moderately severe, throbbing, more frequent in periods of stress, especially around the times of separations from family, and generally relieved either by aspirin, Fiorinal, or spontaneously by going to sleep for a short period of time."  The examiner noted, however, that the Veteran had a fairly long history of experiencing severe stress when separated from his family.   The Veteran also reported a long history of "psychosomatic" type of illnesses explaining that, as a teenager, he had fainting spells which were diagnosed by his doctor as "nervous tension" and stopped by the time he was 17.  He also reported that he had had episodes of chest pain which were felt to be functional.  After examination of the Veteran, the examiner noted that there was no evidence of localizing neurological signs or neurological impairment found throughout his hospitalization.  The Veteran was ultimately diagnosed with adult situational reaction and found fit to return to active duty.  

In October 1972, the Veteran again sought treatment for headaches and reported that he was not sleeping well.  Fiorinal and Valium were prescribed.  

In January 1973, the Veteran reported that his headaches had returned.  In April 1973, he sought treatment for his headaches, which reportedly occurred every five or six days, off and on for three to four hours.  The headaches occurred mostly in the left parietal area.  It was noted that the Veteran had been hospitalized in August 1972 for headaches.  He was prescribed Fiorinal at that time.    

In a July 1973 STR entry, it is noted that the Veteran was obtaining relief with Fiorinal which had been prescribed in April 1973.  

On the July 1974 examination report, it was noted that the Veteran had "frequent headaches, several years duration, treated with Fiorinal with good results, EPTS."

On the October 1981 report of medical history, it was noted in the portion of the report designed for physician's summary and elaboration of all pertinent data that the Veteran had tension headaches with dizziness and shortness of breath and indigestion that occurred only in 1972 was treated with prescribed medication with good results.  He also noted that there were no complications or sequelae.  

Thus, no headache disorder was noted at service entrance and the Veteran was treated for headaches on several occasions during his military service.  However, the Veteran reported in 1972 a long history of experiencing severe stress when separated from his family as well as "psychosomatic" type of illnesses.  The Veteran's headaches were noted to have EPTS on the July 1974 examination report.  Therefore, there is conflicting evidence of record regarding whether a headache disorder existed prior to service (i.e., EPTS).  

The Board notes that a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In addition, the Veteran has competently reported a continuity of headache symptomatology since service.  The Veteran has also recently alleged that his headaches may be secondary to his service-connected chronic lymphocytic leukemia (CLL), for which service connection was granted in the December 2010 rating decision.  See June 2011 Appellant's Brief.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record, as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Based on review of the evidentiary record, the Board notes that VA must consider whether service connection for the Veteran's claimed disability is warranted under 38 C.F.R. § 3.310 on a secondary basis, as well as under 38 C.F.R. § 3.303 on a direct basis. 

The Veteran has not yet been afforded with a medical examination in connection with his reopened claim.   

Upon consideration of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted with respect to the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, because the claim is being remanded for reasons explained above, the Board finds that any and all of the Veteran's VA treatment records from March 2010 to the present pertaining to treatment for the claimed disorder should be requested on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any outstanding VA treatment records pertaining to any treatment the Veteran has received for his claimed headaches from March 2010 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

2.  After action outlined above have been accomplished to the extent possible, schedule the Veteran for an appropriate examination for his claimed headaches.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran,  the examiner should state, for each diagnosis of any kind of headache disorder, whether there is clear and unmistakable evidence (i.e., obvious or manifest) that such disorder developed prior to service, and, if it did, whether there is also clear and unmistakable evidence (i.e., obvious or manifest) that any increase in severity of symptoms during service represented mere natural progression of the pre-existing disorder, as opposed to an aggravation of the disorder.  Please specify the evidence and medical principles considered in arriving at the conclusion.  

For the purposes of providing the opinion, accept the Veteran's account of having been frequently exposed to jet fuel as part of his duties in service, where appropriate.  (The Veteran has asserted that his headaches in service may have resulted from smelling the fumes of jet fuel.)  It is noted, however, that the STRs document treatment for headaches on several occasions.    

b.  If the examiner believes that the Veteran has a headache disorder which was not present at entrance into service, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the identified headache disorder was initially manifested in, or caused by, service; or whether such a relationship to service or initial chronic manifestation within service is unlikely (i.e., less than a 50-50 probability.)   

c.  If the examiner finds that it is unlikely that the Veteran's headache disorder is at least as likely as not caused by or initially manifested in service, the examiner should also state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current headache disorder was caused or aggravated (i.e., permanently worsened) after service by the service-connected CLL; or whether such a relationship the service-connected disability, based on causation or aggravation, is unlikely (i.e., a probability of less than 50 percent.)

d.  The examiner should discuss the evidence contained in the Veteran's STRs, and post-service lay and medical evidence, as well as any applicable medical principles in support of his or her conclusions.  The examiner should note the multiple statements the Veteran has submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings, as appropriate.

e.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has a headache disorder which has been aggravated after service by the service-connected CLL, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition. 

g.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


